Citation Nr: 1129184	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals of a left wrist fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2009, the Board remanded the claim to the RO via the Appeals Management Center (AMC) to provide the Veteran additional notice then required by the Veterans Claims Assistance Act (VCAA) and to have him undergo a VA compensation examination to reassess the severity of his left wrist disability.

The AMC sent the Veteran this additional VCAA notice letter later in September 2009, and he had this requested VA compensation examination in March 2011.  During this most recent VA compensation examination, he said he needs his spouse's assistance in dressing and that he is unable to drive because of his inability to hold the steering wheel with his left hand on account of his left wrist disability.  He further indicated that he was a pharmacy assistant until January 2011, so until just some two months earlier, when he was fired because of his left wrist disability.  That job, he said, required sitting down and typing for 5 hours a day, which he presumably could not do.  The March 2011 VA examiner diagnosed osteoarthritis of the left wrist with bilateral, i.e., right and left carpal tunnel syndrome (CTS).  The VA examiner then explained that the bilateral CTS is unrelated to the Veteran's service condition of fracture of the left wrist and osteoarthritis of the left wrist.  So this VA examiner disassociated the service-connected left wrist disability from the bilateral CTS, indicating they have different etiologies, meaning one (the Veteran's left wrist disability) is the result of the Veteran's military service whereas the other (his bilateral CTS) is not.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating that if it was not possible to separate the effects of the service-connected condition from the nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3, requiring that reasonable doubt on any issue be resolved in the Veteran's favor, would dictate that such signs and symptoms be attributed to the service-connected condition.)

Here, though, because the March 2011 VA compensation examiner was able to make this distinction, the symptoms stemming from the bilateral CTS cannot serve as grounds for increasing the rating for the left wrist disability.

Notably, however, the March 2011 VA compensation examiner did not comment on or give any indication concerning whether the Veteran is unemployable on account of his service-connected left wrist disability, as he seemingly is alleging, that is, if only the occupational impairment from his left wrist disability is considered and not also that attributable to his bilateral CTS.  There equally is no other medical evidence in the file addressing this issue of employability, so it remains indeterminate as to whether he is incapable of obtaining and maintaining substantially gainful employment if only his service-connected disability is considered or whether, instead, he is unemployable, if indeed unemployable, only when additionally considering the effect of his bilateral CTS or perhaps even other conditions that are not service-connected disabilities.  Aside from his left wrist disability, rated as 20-percent disabling, service connection also is in effect for tinnitus at 10 percent and for bilateral hearing loss at 0 percent (i.e., noncompensable).  So the combined service-connected disability rating is 30 percent and has been effectively since June 26, 2003.  See 38 C.F.R. § 4.25 (VA's combined ratings table).

In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal claim for a total disability rating based on individual unemployability (TDIU) is raised under 38 C.F.R. § 3.155(a).  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the Court explained in Rice, if the Board determines this derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands to the RO generally are via the Appeals Management Center (AMC), unless the Veteran is represented in his appeal by a private attorney, which this Veteran is not.  VA's Office of General Counsel also has indicated, however, that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  So, in this decision, the Board is deciding the claim for a schedular rating higher than 20 percent for the left wrist disability, whereas the Board is remanding this derivative TDIU claim and indicating the Veteran additionally is entitled to consideration of a higher rating for his left wrist disability on an 
extra-schedular basis.  As it stands, because of the ratings he has for his 
service-connected disabilities, which are insufficient to meet the threshold minimum requirements of 38 C.F.R. § 4.16(a), he can only receive a TDIU on an extra-schedular basis under the alternative provisions of § 4.16(b), and his potential entitlement to a rating higher than 20 percent for his left wrist disability also only can be on an extra-schedular basis under the similar provisions of 38 C.F.R. § 3.321(b)(1).


FINDINGS OF FACT

1.  The left wrist disability (of the minor upper extremity) is manifested by complaints of pain and resultant limitation of motion; this wrist, however, is not ankylosed and does not involve nonunion or malunion of the radius or ulna.  

2.  But evidence in the file, while not definitively indicating, suggest this case presents such an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.



CONCLUSIONS OF LAW

1.  The criteria are not met for a schedular rating higher than 20 percent for the left wrist disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2010).  

2.  The criteria are met, however, to warrant referring this case for extra-schedular consideration, both concerning the rating for the Veteran's left wrist disability and derivative entitlement to a TDIU.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant VA laws and regulations, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of the claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  

Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, for an increased compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  


On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2005, April 2006, and most recently in September 2009 following and as a result of the Board's September 2009 remand directive.  The March 2005 letter was sent prior to initially adjudicating his claim in the June 2005 decision at issue in this appeal, so in the preferred sequence.  And although that initial March 2005 letter did not comply with all dictates of Dingess, since providing that letter, the Veteran has received the additional letters that do comply.  Consider, as well, that the Board's September 2009 remand was to provide the additionally required Vazquez notice, and according to the requirements since determined to be unnecessary, which he received in the letter sent later in September 2009.  As explained, Vazquez VCAA notice for increased-rating claims not just requires "generic" notice regarding the type of evidence needed to demonstrate a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  It is equally significant that, since providing these additional notices, the AMC has readjudicated the claim in the May 2011 SSOC, including considering any additional evidence submitted or otherwise obtained in response to the additional notices.  So the timing defect in the provision of these additional notices, since they did not precede the initial adjudication of the claim, have been rectified ("cured").  See again Mayfield IV and Prickett, supra.

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), private medical records, and VA treatment records - including the reports of his VA compensation examinations in April 2005, October 2009 and March 2011.  The reports of these examinations and the other evidence of record contain the findings needed to properly adjudicate his claim, including insofar as assessing the severity of his left wrist disability.  So another examination is not needed.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Thus, as there is no indication or allegation that any other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.


II.  Whether the Veteran is Entitled to a Higher Schedular Rating for his Left Wrist Disability

The Veteran contends that his service-connected left wrist disability has worsened, entitling him to a rating higher than 20 percent.  He had surgery during service for an open reduction after sustaining a dislocation and fracture of the navicular bone of this wrist.  And as a consequence, the RO granted service connection and assigned an initial 0 percent (i.e., noncompensable) rating for the residuals of the fracture in an April 1971 decision.  That initial rating was assigned under Diagnostic Code 5215, retroactively effective from August 15, 1970.

A higher 10 percent rating was assigned in an August 1974 RO decision, retroactively effective as of May 14, 1974, which is the maximum rating available under Diagnostic Code 5215.  That rating increase was under hyphenated Diagnostic Code 5299-5215.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  So a hyphenated diagnostic code reflects a rating by analogy.  See 38 C.F.R. §§ 4.20 and 4.27.

Even more recently, in September 2003, the RO again increased the rating for this disability, this time to 20 percent retroactively effective as of June 26, 2003, based on the Veteran's associated pain that, in effect, reduced his range of motion in this wrist to the extent contemplated by this higher rating - such as during prolonged, repetitive use of this wrist or when his pain is most problematic ("flare ups").  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  See also 38 C.F.R. §§ 4.40, 4.45, and 4.59.

This rating, as mentioned, already exceeds the highest possible rating under Diagnostic Code 5215, so the Veteran must look elsewhere to another potentially applicable diagnostic code to receive an even higher rating or show he is entitled to additional compensation on an extra-schedular basis.  See Bagwell v. Brown, 9 Vet. App 337 (1996).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In determining the present level of disability for any increased-evaluation claim, however, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus 
for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Lay statements and testimony are considered competent evidence when describing symptoms of a disease or disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements regarding the severity of the Veteran's symptoms and consequent disability must be viewed in conjunction with the objective medical evidence of record and in relation to the pertinent rating criteria.  The Board then has the responsibility of determining which of the evidence is most probative, meaning competent and credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).  See, too, Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).


Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal ulnar deviation of the wrist is from 0 to 45 degrees, and normal radial deviation is from 0 to 20 degrees.  See 38 C.F.R. § 4.71, Plate I.

A 10 percent rating is warranted for palmar flexion limited in line with the forearm or for dorsiflexion less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

A higher 20 percent rating requires favorable ankylosis of the wrist (minor) in 20 to 30 degrees of dorsiflexion.  A 30 percent rating is warranted for any other position, except favorable, and a 40 percent rating requires unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Turning now to the facts of this particular case and applying these facts to these rating requirements.  The report of an October 1970 VA examination indicates the Veteran is right handed.  See 38 C.F.R. § 4.69 [a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major].  So his left wrist disability is affecting his minor, not major, wrist.

Arthritis due to trauma (i.e., traumatic arthritis), substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis (hypertrophic or osteoarthritis), is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, under Diagnostic Code 5003, in the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

For purposes of rating disability from arthritis, the wrist is considered a major joint.  38 C.F.R. § 4.45(f).  

The Veteran, therefore, not only already has a rating exceeding the highest possible rating under DC 5215, but also the highest possible rating under DC 5003.  The only remaining code for consideration, then, is DC 5214, requiring ankylosis, which simply has not been shown.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].


During his April 2005 VA examination, the Veteran recounted his relevant medical history dating back to the injury in service.  The examiner noted the Veteran had fallen off a truck injuring this wrist.  X-ray revealed a scaphoid fracture that had been treated by open reduction and internal fixation with K-wires.  The Veteran indicated he was then currently working for the postal service, but that his left wrist disability had begun to interfere with his work in that job.

On objective physical examination, there was a well-healed post-surgical curved dorsal incision scar on the dorsum of this wrist.  The range of motion was extension to 50 degrees, flexion to 40 degrees, radial deviation to 15 degrees and ulnar deviation to 40 degrees.  There was no swelling, but there was tenderness along the radiocarpal joint.  There was pain on all motion, particularly on radial deviation.  He was able to carry out these motions repetitively.  The active and passive range of motion was the same.

On review, the April 2005 X-ray had revealed penciling on the radioscaphoid joint with moderate to severe degenerative changes.  There were subcondylar cysts in the distal lunate and scaphoid.  The examiner noted there were slightly more changes than noted on X-ray in 2003.  The diagnosis was left scaphoid fracture, treated with open reduction, internal fixation with posttraumatic arthritis of the radioscaphoid as well as mild carpal joints. 

Also in the file for consideration are VA and private outpatient records showing treatment for the left wrist.  The Veteran was referred to a VA outpatient clinic in August 2005 for increasing left wrist pain.  He indicated that his symptoms had increased over the past 4-5 years.  He was still working for the post office as a mechanic, but he planned to retire soon.  On examination, he had 30 degrees of dorsiflexion and 20 degrees of palmar flexion.  Ulnar and radial deviation were 10 degrees each.  There was pain on all motions and compression of the left wrist.  The X-rays showed degenerative changes with narrowing of the radiocarpal joint space and multiple small cysts in most of the carpal bones.  The findings had increased compared to an X-ray done 2 years previously, so presumably referring to the 2003 findings.

An October 2005 VA outpatient record shows that the passive and active ranges of motion for the left wrist were dorsiflexion to 40 degrees, palmar flexion to 30 degrees, radial deviation to 20 degrees and ulnar deviation to 30 degrees.  

A June 2006 VA X-ray revealed degenerative changes in the carpal bones and distal interphalangeal joints of the hands.  As well, there was an old chip fracture of the ulnar styloid.  In July 2006, the Veteran received VA treatment for left wrist pain after reinjuring it when his 45-pound dog jerked the leash.  

During his October 2009 VA examination, the Veteran reported similar complaints and symptoms.  On objective physical evaluation, the range of motion compared to the right hand was as follows:  supination on the right was 80/85 degrees (actual/normal) and 60/85 degrees on the left; pronation on the right was 80/80 degrees for each wrist; dorsiflexion on the right was 45/70 degrees and 25/70 degrees on the left; palmar flexion on the right was 70/80 degrees and 20/80 degrees on the left; ulnar deviation on the right was 45/45 degrees and 20/45 degrees on the left.  There was pain on motion when approaching 10 degrees.  There was slight swelling of the left wrist with no fluctuation.  There was weakness of the left hand when compared with the right.  Repetitive motion, however, had no effect on range of motion, pain, coordination, fatigability, weakness, or endurance, so not the type of additional disability contemplated by DeLuca.  The examiner stated that any opinion regarding loss of motion based on flare-ups would be speculative.  He also opined that there was evidence of a progression of symptoms as marked by weakness in the Veteran's grip and pain on extreme degrees of motion.  He did not have any further decrease of motion, on repetitive testing, but he experienced pain at the endpoints of the range of motion.  The examiner added that the Veteran's dorsiflexion and palmar flexion had decreased since the examination in July 2006.

VA, private, and Social Security Administration (SSA) records dated between 2008 and 2010 show the Veteran has continued to receive ongoing evaluation and treatment for his left wrist disability - including physical therapy.  The findings of a December 2010 electromyograph (EMG) were consistent with bilateral CTS and left ulnar neuropathy.  

During his most recent VA compensation examination in March 2011, the Veteran reported his complaints of swelling, locking, stiffness, weakness, increasing pain and giving away of his left wrist.  For relief he is taking tramadol 2-4 times a day.  He has flare ups twice a week that last 2-3 hours, which are relieved by medication and ice packs.  He said he needs his spouse's assistance in dressing and that he is unable to drive because of his inability to hold the steering wheel with his left hand on account of his left wrist disability.  He further indicated that he was a pharmacy assistant until January 2011, when he was fired due to his left wrist condition.  His job required sitting down and typing for 5 hours a day.  The examiner noted the December 2010 diagnosis of CTS.

On objective physical evaluation, the Veteran displayed findings of 0-45 (over 70) degrees of dorsiflexion, 0-50 (over 80) degrees of palmar flexion, 0-15 (over 20) degrees of radial deviation, and 0-35 (over 45) degrees of ulnar deviation.  Supination was 0-60 (over 85) degrees and pronation was 0-80 (over 80) degrees.  He was able to make a tight fist.  There was no swelling, warmth, redness, trigger finger, or inflammatory changes.  Repetitive motion had no effect on range of motion, pain, coordination, fatigability, weakness, or endurance.  The examiner indicated that any opinion regarding loss of motion based on flare-ups would be speculative.  There was pain on passive as well as active motion.  The diagnosis was osteoarthritis of the left wrist with bilateral CTS.  The examiner clarified, however, that the bilateral CTS was unrelated to the Veteran's service condition of fracture of the left wrist and osteoarthritis of the left wrist.  The examiner based this opinion on a review of the medical records and examinations.  He pointed out that the Veteran only fractured his left wrist in service but has CTS in both wrists, in other words bilaterally, as evidence against the notion this bilateral CTS is related to his left wrist fracture in service and, therefore, part and parcel of the consequent service-connected disability.

In a May 2011 addendum, this physician added there was no ankylosis of the left wrist, explaining that fractures do not ankylose; instead, they either heal or undergo non-union.


This March 2011 VA compensation examiner has confirmed the Veteran does not have ankylosis as a result or consequence of his left wrist fracture in service, so DC 5214 requiring this for a higher rating is inapplicable.  In addition, absent any current finding of bony changes due to the old fracture, such as nonunion or malunion of the radius or ulna, a higher rating also is not possible alternatively, for example, under DCs 5211 and 5212.  Moreover, because he already has the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider 38 C.F.R. §§ 4.40 and 4.45.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And in any event, as already alluded to, the RO already assigned an extra 10 percent rating for his pain and associated limitation of motion (and specifically under DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59) when increasing the overall rating for his left wrist disability from 10 to 20 percent in the September 2003 decision retroactively effective as of the receipt of his June 26, 2003 claim.  In years past, he had had an initial 0 percent rating, then the 10 percent rating, and eventually this higher 20 percent rating.  So that was tantamount to a "staging" of his rating to reflect and compensate him for the increasing severity of his disability over time.  And, unfortunately, he has not met the schedular requirements for a rating higher than 20 percent at any time since one year before the filing of this current claim, so the Board cannot further "stage" his rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Rather, for the reasons and bases discussed, the preponderance of the evidence is against his claim; therefore, the benefit-of-the-doubt rule is inapplicable, and his claim must be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

The claim for a schedular rating higher than 20 percent for the left wrist disability is denied.



REMAND

III.  Extra-Schedular Rating Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell.  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must 

determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There also is the possibility the Veteran is entitled to additional compensation in the way of a derivative TDIU if unemployable on account of service-connected disability, meaning incapable of obtaining and maintaining substantially gainful employment given the severity of his service-connected disability, level of education, prior work experience and training, etc.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  Since, however, he has insufficient ratings for his 
service-connected disabilities to meet the threshold minimum rating requirements of 38 C.F.R. § 4.16(a), he may only receive a TDIU on an extra-schedular basis under the alternative provisions of § 4.16(b).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," in the process noting the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

And as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

But that said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So above and beyond the type and level of impairment contemplated by the assigned schedular rating for a disability, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

During his April 2005 VA compensation examination, the Veteran mentioned that his service-connected left wrist disability was beginning to interfere with or adversely affect the performance of his job at the post office as a mechanic.  An August 2005 VA outpatient treatment record, so from when seen later that year, indicates he was still working at the post office but was planning to retire from that job.  In his substantive appeal (on VA Form 9) since submitted in May 2006, he alleged that he in effect had been forced to retire from that post office job because of his service-connected left wrist disability, so was no longer working there and not of his own volition.  However, records obtained from the SSA show his primary complaints concerned discogenic osteoarthrosis of his low back or lumbosacaral spine.  Moreover, these SSA records show he has numerous other disorders, as well, unrelated to his left wrist fracture in service - including obesity, hypertension, hyperlipidemia, probable venous insufficiency, tobacco use disorder, shortness of breath, cervical spine disability, inguinal hernias, myalgia, and possible inferior wall infarct (referring to heart attack).  These other disorders are in addition to the bilateral CTS revealed during the December 2010 EMG.

In a statement received in January 2011, the Veteran indicated he has been suffering from arthritis for the last 25 years.  He stated that he had to leave his full-time job of 35 years (referring to his job at the post office) and obtain a part-time position elsewhere (referring to a new job as a pharmacy assistant) that he also was in danger of losing.  As proof of this, he submitted a letter from his employer, in essence, warning him that he had to return to work after taking medical leave for an unnamed disability.  During his March 2011 VA compensation examination, so since then, he indicated that he had been fired from even this additional job as a pharmacy assistant in January 2011 on account of his left wrist condition, so presumably referring to his service-connected disability.  This additional job reportedly had required sitting down and typing for 5 hours a day, which he apparently could not do to his employer's satisfaction.


The March 2011 VA compensation examiner disassociated the left wrist fracture and consequent service-connected disability from that attributable to the bilateral CTS.  But this examiner did not provide any medical comment concerning whether the Veteran is unemployable, and therefore totally disabled, if only his service-connected disability his considered - and in particular his left wrist disability, or whether instead there has to be contribution from the several other disorders mentioned, such as the bilateral CTS.  And, indeed, none of the other evidence in the file contains medical opinion on this important issue of employability, either.  So under these circumstances presented, the Board has to refer this case for all appropriate further development, including for extra-schedular consideration under §§ 3.321(b)(1) and 4.16(b).  See Bagwell; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, this remaining component of the claim is REMANDED for the following additional development and consideration:

Refer this case to the Director of Compensation and Pension Service or other appropriate authority for consideration of whether the Veteran is entitled to additional compensation for his service-connected left wrist disability on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) and/or a derivative TDIU under § 4.16(b).

The Veteran has the right to submit additional evidence and argument concerning this remaining component of the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This remaining component of the claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


